                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY P. SEMON,                          :
LINDA LEEVER, and
WILLIAM JACOT,                             :

          Plaintiffs,                      : CIVIL ACTION NO. 3:14-1593

                       v.                  :     (JUDGE MANNION)

MAPS INDEED, INC., et al.,                 :

                                           :
          Defendants.

                                        ORDER

          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          The plaintiffs’ motion for entry of default judgment and motion to
liquidate damages, (Doc. 160), against defendant Maps Indeed, Inc., is
DENIED WITHOUT PREJUDICE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATED: June 6, 2019
14-1593-02-ORDER.wpd
